DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, filed 12/3/2020, with respect to claims, as amended, have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 25-49 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 25, 
Prior art has been found to teach “An apparatus comprising: error-processing circuitry communicatively coupled to at least one of a plurality of instruction processing stages, the error-processing circuitry to detect an error associated with execution of a program by the plurality of instruction processing stages; and a machine-check global status (MCGSTATUS) register to store a plurality of global status fields including: a restart IP valid (RIPV) field to indicate whether execution of the program can be reliably restarted at an instruction referenced by an instruction pointer, the instruction pointer pushed onto a stack by a machine-check error mechanism; and [] ";
Since, no prior art was found to teach: ”an error IP valid (EIPV) field to indicate whether the instruction referenced by the instruction pointer is responsible for the detected error” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 35, 
Prior art has been found to teach “A computer system comprising: a central processing unit including at least one processor core, the at least one processor core comprising: error-processing circuitry in communicatively coupled to at least one of a plurality of instruction processing stages, the error-processing circuitry to detect an error associated with execution of a program by the plurality of instruction processing stages; and a machine-check global status (MCGSTATUS) register to store a plurality of global status fields including: a restart IP valid (RIPV) field to indicate whether execution of the program can be reliably restarted at an instruction referenced by an instruction pointer, the instruction pointer pushed onto a stack by a machine-check error mechanism; and []; and at least one input/output interface communicatively coupling the central processing unit to one or more input/output devices.";
Since, no prior art was found to teach: ”an error IP valid (EIPV) field to indicate whether the instruction referenced by the instruction pointer is responsible for the detected error” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For Independent claim 49, 
Prior art has been found to teach “An apparatus comprising: error-processing circuitry communicatively coupled to at least one of a plurality of instruction processing stages, the error-processing circuitry to detect an error associated with execution of a program by the plurality of instruction processing stages; and a machine-check status (MCi STATUS) register to store a plurality of status fields including: a machine-check architecture (MCA) error code field to store an error code associated with the detected error; an uncorrected (UC) field to store an indication of whether the detected error is an uncorrected error; a processor context corrupt (PCC) field to store an indication of whether a processor context or state is corrupt due to the detected error; an address valid (ADDRV) field to store an indication of whether a valid address is stored in a machine-check address (MCiADDR) register; and [] ";
Since, no prior art was found to teach: ”a miscellaneous valid (MISCV) field to store an indication of whether valid content is stored in a machine-check miscellaneous (MCi MISC) register” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.

For dependent claims 26-34 and 36-48, the claims are allowed due to their dependency on allowable independent claims 25 and 35.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Raj et al. (US 2013/0007507 A1) teaches register that shows restart can start reliably but not other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114